Case
Case 2:20-cv-03481-PSG-RAO
     2:20-cv-03481-PSG-RAO Document
                           Document 16-5 Filed10/14/20
                                    21 Filed   08/03/20 Page
                                                         Page1 1ofof2 2 Page
                                                                         PageIDID#:104
                                                                                   #:80



   1
   2
                                                                    10/14/2020
   3
   4
   5
                                                                    JS-6
   6
   7                        UNITED STATES DISTRICT COURT
   8                       CENTRAL DISTRICT OF CALIFORNIA
   9
  10
        ANTHONY BOUYER, an                    CASE No.: 2:20−cv−03481−PSG−RAO
  11    individual,
  12                Plaintiff,
        v.                                    [Proposed] JUDGMENT
  13
  14    MARTIN CHAVEZ, an individual;
        DEVONSHIRE TOPANGA
  15    PLAZA, LLC, a California limited
  16    liability company; and DOES 1-10,
        inclusive,
  17                    Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                     Proposed JUDGMENT
Case
Case 2:20-cv-03481-PSG-RAO
     2:20-cv-03481-PSG-RAO Document
                           Document 16-5 Filed10/14/20
                                    21 Filed   08/03/20 Page
                                                         Page2 2ofof2 2 Page
                                                                         PageIDID#:105
                                                                                   #:81

   1
              Upon review of the court files, the application for default judgment, the
   2
        declarations submitted in support of default judgment, and the evidence presented
   3
        having been fully considered, it is hereby ordered and adjudged that Plaintiff
   4
        ANTHONY BOUYER shall have JUDGMENT in his favor against Defendants
   5
        DEVONSHIRE             TOPANGA      PLAZA      LLC     and    MARTIN        CHAVEZ
   6
        (“Defendants”) for Defendants’ violation of the ADA, 42 U.S.C. § 12181, et. seq.,
   7
        as follows:
   8
              (1)     Injunctive relief enjoining Defendants from further violations of the
   9
                      ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendants
  10
                      provide an ADA compliant premises located at 21915 Devonshire
  11
                      Street, Chatsworth, California 91311 that is readily achievable.
  12
              (2)     Statutory damages in the amount of $8,000.00 pursuant to Cal. Civ.
  13
                      Code § 52(a).
  14
              (3)     Attorneys’ fees and costs in the amount of $5,127.00.
  15
  16
  17
        DATED:      10/14/20
  18
  19                                      Hon. PHILIP S. GUTIERREZ,
  20                                      United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28


                                                 1
                                        Proposed JUDGMENT
